Title: To George Washington from Richard Peters, 26 March 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office March 26. 1781
                  
                  The Board have the Honour to transmit for your Excellency’s Information the inclosed Instructions to Col. Wood relative to the Convention Troops & a Copy of the Report of a Comittee of Congress on the Subject which being referred to us to take Order & expressive of the Sense of Congress was the Foundation of the Instructions given to Col. Wood.  We have the Honour to be with the highest Respect & Esteem Your very obed. Servts
                  
                     Richard Peters
                     By Order
                     
                  
                Enclosure
                                    
                     
                        
                           22 March 1781
                        
                     
                     The Committee to whom was referred the reports from the Board of War of the 17th March with sundry other papers relating to the prisoners under the Convention of Saratoga, and the Cowpen prisoners &c. &c.
                     Find that it is provided under the 2d & 3d Articles of the Convention of Saratoga, and recongnised in the 9th Article of the said Convention that unless a Cartel should take place, by which the Army under Lieut. General Burgoyne, or any part of it may be exchanged, Those troops are not to serve again in North America during the present Contest; notwithstanding which your Committee are well informed, that great desertions have taken and do daily take place among the British Troops prisoners under the aforesaid stipulations, who after being encouraged thereto by the Enemy, are immediately drafted into their Regiments, now in actual Service against these United States.  Your Committee cannot but think it highly expedient to take effectual measures, to prevent such mischevious consequences as do or may arise from such an unjustifiable prosidure on the part of the Enemy, to the welfare of these United States, in which it is notorious that every effort is made by them to evade the most solumn stipulations.  Your Committee beg leave farther to report, that from a strict adherence to the tenor of the aforesaid treaty, a very considerable balance is due to these States for rations and transport furnished the said troops who have been supplied with full rations of provisions more than what is usually allowed to prisoners of War under any discription, for which no payment has been made for more than two Years altho frequently demanded.  In order therefore to prevent future desirtions from the British Troops of Convention, your Committee are of opinion that it is necessary, the New commissioned Officers and soldiers of the said Troops be forthwith closely confined and effectually guarded so as to prevent them from going to the Enemy.  That such of them as shall escape in future, be treated as Prisoners holding no faith, that such of their Officers as may attempt to hold any correspondence with the Enemy or others or take any steps to promote their Escape, shall be deemed and treated as having forfieted their paroles.
                     That unless immediate payment is made for provision and transports heretofore furnished, the said prisoners under the Convention of Saratoga according to rates stipulated in Article the 5th, no more or other provision shall be issued to the said prisoners, but such as are issued to prisoners in other circumstances.
                     Your Committee are of opinion, that for the security and providing the unconditional prisoners of War and the prisoners under the Convention of Saratoga, they should be disposed of in the following manner. Viz. that the Cowpen prisoners and all the unconditional prisoners of War in Virginia and Maryland, be immediately removed to pennsylvania under a strong Guard, that the British prisoners under the said Convention remain at Frederick Town in Maryland, and be closely confined, except the Officers who should have their parole, and be sent to Simsbury in Connecticut, where they can be more conveniently quartered than at present.  That the German Troops under the said Convention, shall remain near the Town of Winchester in Virginia and be confined to the Barracks,    built there 
                         by order of the State of Virginia, and the guard now there, added to such guards as the State of Maryland shall furnish at Frederick Town, and be employed in guarding the prisoners at that place.  That the Regiment of guards, raised by the State of Virginia, be appointed to guard the German Troops under the said Convention & that Colonel Wood be continued in the Command & Superintendancy of the Convention Troops both German and British, Where upon your Committee submits the following resolutions.
                     Resolved That the unconditional prisoners of War in Maryland and Virginia, be immediately removed under a strong guard into the State of Pennsylvania, where they are to be confined, under the direction of the Board of War.
                     Resolved That that Board take immediate measures, for furnishing a sufficient Guard for their Escort and safe keeping.
                     Resolved That the german Troops under the Convention of Saratoga be confined to Barracks, built by the State of Virginia near Winchester, and that the Regiment raised by the sd State for guarding the prisoners of Convention be assigned as a guard for the said german Troops.
                     Resolved That the non-commissioned Officers and privates of the British prisoners under the said Convention be forthwith closely confined at or near Frederick Town in Maryland, or in such other place or places within that State as the Governor and Council shall direct, and unless immediate payment is made on the provisions and transport heretofore furnished the prisoners under the said Convention, that no more or other provisions or transport be furnished or allowed them, but such as are furnished to unconditional prisoners of War by order of Congress.
                     Resolved That the Officers of the german Troops be paroled to a district in the County of Frederick in Virginia, not exceeding ten Miles in Circumference, and that the Officers of the British Troops of the Convention, be ordered to Simsbury in Connecticut, stationed there or at such other place, as the Executive of that State shall think proper within the said State, and be paroled to a District, not exceeding six Miles in Circumference, and that the Executive of the said State of Connecticut, be required to appoint a proper person to superintend their Conduct and to report thereon to Congress or the Board of War.
                     Resolved That no transport be allowed to the prisoners under the Convention, in future at the expence of the United States, and that the commanding Officers having the care of the said Troops, have full authority to limit the Number of waggons & Horses to be hired by them, for the purpose of transporting baggage &c., or the Number of Horses to be kept by the Officers, and the price to be by them given for forage to support their own Horses, or of provisions for themselves.
                     Resolved That the Board of War take immediate measures for carrying into execution the aforesaid resolutions.  
                  
                  
                Enclosure
                                    
                     
                        Sir
                        War Office March 24, 1781
                     
                     The very considerable desertions which have prevailed among the Conventions prisoners, and the repeated neglects on the part of the British Generals to pay for their support have long been matters of serious consideration and furnish undeniable proofs of a System, the evils attendants on which, require our immediate remedy.
                     You are therefore hereby directed to cause the Non-commissioned Officers and Soldiers of the british Convention Troops to be forthwith closely confined and effectually guarded so as to prevent them from escaping to the Enemy.  It is hoped that none of their Officers will attempt to hold any correspondence with the Enemy or take or connive at any steps to promote the escape of the Non commissioned Officers and privates.  But should such conduct be discovered, the Officer or Officers so demeaning him or themselves, are to be deemed and treated as having broken their paroles.  Until you are informed of payment being made for provisions and transport heretofore furnished these prisoners, as stipulated in Article 5th of the Convention, you will issue no more of their provisions than are usually issued to prisoners of War.
                     The Officers of the British are to be put on their parole, and sent to Simsbury in Connecticut, where they can be more conveniently quartered than at present.  The Non-commissioned Officers and privates are to remain at Frederick Town in Maryland and be closely confined.  But if there are any other places of security in that State, wherein any part of them may be safely kept, you have liberty of seperating them into such Detachments for this purpose, as you should think proper.  If the Governor and Council of Maryland (with whom you will consult)  should deem any other place or places proper for the confinement of the prisoners within that State, you will accommodate your orders to their views and directions.
                     The german Non-commissioned Officers and privates, are to remain near the Town of Winchester in Virginia, and be confined to the Barracks built there by order of the State of Virginia, and their Officers are to be on parole, within the County of Frederick in that State, and to be limited to a District not exceeding ten Miles in circumference.
                     No transportation at the expence of the United States, is to be hereafter allowed these Troops, and you will take care to limit the Number of Waggons & Horses to be hired by them for the purpose of transporting themselves or their Baggage, and also the number of Horses to be Kept by the Officers, and the prices to be by them given for forage for their Horses or provisions for themselves.  It has been alledged, that the best Horses in the Country, have been purchased by the Officers, and on their being exchanged, have been carried in to the Enemy in considerable Numbers.  This practice has a dangerous tendency, and you will take every measure in your power, to discontinue and prevent it.
                     We rely on your discretion for any thing not perticularly directed & make no doubt that you will in concurrence with the Executive of the States of Virginia and Maryland (to whom we shall write on the subject) take the most effectual Measures for the Superintendance and safe keeping of the prisoners committed to your care.  You will also assemble all the Cowpen and other unconditional prisoners of War in these two States, at some convenient places, and send them under proper guards to Lancaster in Pennsylvania where they will be received by a Militia Guard of that State.  It is better for the Virginia guard to go the whole way, for reasons obvious to you.  We are Sir with much esteem & regard Your Most obed. Hble Servts
                     
                        Colonel James Wood
                        Superintending the Convention prisoners
                     
                  
                  
               